DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS’s)  comply with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statements – please see annotated Forms PTO-1449, attached.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 contains the trademark/trade name OptiTap.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the connector footprint and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 12, 13, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent No. 10,061,091 to Kempeneers et al (“US1”).
Regarding Claim 11, US1 describes a conversion assembly (10, see Figs 1A-1D) for a fiber optic connector with a first connector footprint, the conversion assembly comprising: a conversion housing (11) defining a passageway from a front end to a rear end (see Figs 1A-1D), wherein the conversion housing defines a second connector footprint (rectangular) different than the first connector footprint (circular); and a retaining member (12) an opening extending in an axial direction and an outwardly-extending flange that fits within the passageway of the conversion housing when assembled for inhibiting rotation of the conversion housing (see Figs 1A-1D).
Regarding Claim 12, US1 describes the retaining member defining one or more keys (18).
Regarding Claim 13, US1 describes the retaining member defines one or more windows (receiving 19) providing a snap-fit assembly.
Regarding Claim 16, US1 describes one or more O-rings (14).
Regarding Claim 11, US1 describes a coupling nut  (63) sized for slipping over a rear portion of the conversion housing.
Allowable Subject Matter
Claims 1-10 and 19-23 are allowed.
Claims 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-10 describe the conversion assembly comprising a conversion housing defining a passageway from a front end to a rear end, and an internal thread disposed within the passageway.
Claim 14 describes a first alignment finger and second alignment finger defining the second connector footprint.
Claim 18 describes a transition region positioned between the front end and the rear end, the transition region defining a threaded portion; a ferrule comprising a fiber bore extending from a rear end to a front end, wherein the ferrule is positioned at the front end of the housing.
Claims 19-23 describe the conversion housing defining a passageway from a conversion housing front end to a conversion housing rear end, and an internal thread disposed within the passageway of the conversion housing.
These limitations represent subject matter not described or reasonably suggested, in conjunction with the further limitations of the present claims, by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY RAHLL/Primary Examiner, Art Unit 2874